Title: Thomas Jefferson to Joseph Delaplaine, 1 April 1818
From: Jefferson, Thomas
To: Delaplaine, Joseph


                    
                        Dear Sir
                        Monticello
Apr. 1. 18.
                    
                    Your letter of Mar. 11. was recd on the 24th but it is not in my power to give you any information as to mr Samuel Adams. I knew him only as serving with him in the old Congress. the disparity of our ages prevented any particular intimacy being myself the youngest but one in Congress and he I believe the oldest. he was a very operative member a sensible speaker but entirely without eloquence. but of all this there must be a thousand persons in Massachusets who know more about him than I do. I salute you with esteem & respect
                    
                        Th: Jefferson
                    
                